Board of Tax Appeals, No. 2007-K-768. This cause is pending before the court as an appeal from the Board of Tax Appeals. Upon review of the notice of appeal,
It is ordered by the court, sua sponte, that appellant show cause, in writing, within fourteen days of the date of this order, why the appeal should not be dismissed for lack of jurisdiction due to appellant’s failure to specify in his notice of appeal the “errors complained of’ as required by R.C. 5717.04.
The briefing schedule in this case is stayed until further notice.